DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant should note the examiner assigned to this case has changed.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/20/2020 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.
Claims 1-9 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In so much that claims 2-9 depend from claim 1 and do not resolve the point of confusion, these claims must also be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Badylak et al. (US 2004/0191226; provided in the IDS dated 3/26/2018).
Badylak teaches a decellularized liver tissue matrix composition, prepared by contacting liver tissue with a first solution comprising trypsin and a second solution 
Claim 1 is a product-by-process claim, and claims 2 and 6-9 depend from claim 1. See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, alternate grounds of rejection under both 102 and 103 is permissible given the lack of physical description of product-by-process claims and the inability of the USPTO to manufacture and compare products. See M.P.E.P. § 2113. Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, Badylak teaches a substantially identical tissue matrix composition, the only difference is that Badylak produces their product with trypsin digestion whereas the instant claims require alcalase digestion. However, both trypsin and alcalase are taught as equivalent proteases. Therefore, the burden is shifted to Applicant to show that the manufacturing process steps of the product-by-process claims impart any novel and non-obvious structural characteristics to the claimed product as compared to the composition taught by Badylak. Particularly, if the product-by process limitations of claim 1 impart no structural difference then the claims are anticipated. If the product-by process limitations of claim 1 do in fact impart a structural difference, then Applicant must clearly set forth why any structural difference between the claimed composition and the composition of Badylak is non-obvious and particularly address the protease equivalency taught by Badylak.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-9 are rejected under 35 U.S.C. 103 as unpatentable over Livesey et al. (US 5,336,616; provided in the IDS dated 3/26/2018).
Livesey teaches a decellularized dermal tissue matrix composition lacking an epidermis prepared by contacting cadaver skin with a solution comprising a detergent (i.e. sodium dodecyl sulfate) (Example 1), reading in-part on claims 1-4 and 6-9. Livesey teaches detergents and enzymes as equivalents in methods of decellularizing harvested tissue and envision specific treatment of cadaver skin with dispase II (Col. 9, line 41 through Col. 10, line 16), reading in-part on the product-by-process limitations of claim 1. 
In a separate embodiment, Livesey teaches a decellularized canine veins vein and canine artery composition prepared by contacting the harvested blood vessels with 
Claim 1 is a product-by-process claim, and claims 2-9 depend from claim 1. See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See M.P.E.P. § 2113. Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, Livesey teaches a substantially identical tissue matrix composition, the only difference is that Badylak produces their product with detergent treatment alone whereas the instant claims require alcalase digestion. However, both detergent and enzymatic treatment are taught as equivalent means for decellularizing tissue, and so their combination into a single method of preparing tissue matrix must be held as prima facie obvious as combining separate steps taught as useful in a method into a singular method must be held as prima facie obvious, as each step is taught separately useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The burden is shifted to Applicant to show that the manufacturing process steps of the product-by-process claims imparts non-obvious structural characteristics to the claimed product as compared to the compositions taught by Livesey. If the product-by process limitations of claim 1 do in fact impart a structural difference, then Applicant must clearly set forth why any structural difference between the claimed composition 
Regarding the wherein clauses of claims 1, 6, and 7 and in view of the indefiniteness rejections above, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, any “desired level of pliability” in claim 1 and the conditions of claims 6 and 7 do not further structurally limit the scope of these claims and so are afforded no patentable weight as these statements amount to the intended outcome of the product-by-process limitations towards protease digestion of collagen-containing tissue. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Examiner’s Comments
Applicant is notified that should the product-by-process limitations of claim 1 be found to impart both novel and nonobvious characteristics to the claimed composition, careful reconsideration of non-statutory double patenting over Applicant’s co-pending applications and issued patents to methods of making tissue matrices will be required.

Conclusion
No claims are allowed. No claims are free of the art.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653